Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 16-31 are pending in the application. Claims 25, 26 and 28 are rejected. Claims 16-24, 27 and 29-31 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the species of compound #54 to prosecute the invention of Group II, claims 25-28 in the reply filed on January 10th, 2022 is acknowledged.

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable.  Applicants' elected species of compound #54 appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended. If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The examination of the Markush-type claims has been extended to include the species below under 35 USC 102.  

As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration. Claims 25-28 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since the nonelected species has been found 

Claims 16-24, 27 and 29-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or species.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2019/053072, filed February 8th, 2019, which claims priority under 35 U.S.C. 119(a-d) to EP18305133.3, filed February 8th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 6th, 2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1 of 2) Claims 25 and 28 are rejected as indefinite based on the dashed circle appearing in Formula (I):

    PNG
    media_image1.png
    138
    253
    media_image1.png
    Greyscale
.
A dashed circle inside a ring would normally indicate aromaticity; however, the remaining variables and definitions in the claim (and species recited in dependent claims) would make it clear that the dashed line cannot be referring to aromaticity since each position in the ring can have two substituents and species of dependent claim 26 contain saturation (besides the fused bond). Since the instant claims do not provide any explanation of the circle and since the claims do not recite, for instance, that certain R variables on the ring can be absent, the claims are indefinite. It could be the case that the dashed ring was intended to mean that the ring containing X can optionally be aromatic; however, this interpretation would cause additional confusion since certain provisions recite that one or more of the R variables on the ring must be non-hydrogen. It would be unclear if the provisions would be meaningless since one of the non-present R variables could be considered as not being hydrogen. It could also be the case that the ring was intended to mean that any of the bonds within the ring containing 
	It is suggested that Applicant redraw formula (I) without the dashed line since the specification does not appear to address the issue and adding a new definition would likely introduce new matter. While certain species such as compound #111 were disclosed having a benzothiophene ring, it is unclear whether the originally disclosed generic structure was intended to include aromaticity in the ring containing X in situations where X is a heteroatom. Furthermore, the original disclosure presents methods of treating using compounds and a separate embodiment for the compounds per se. In the definitions of the compound (such as beginning on page 8 of the specification), the provision for X being –CR1bR1b’ only refers to “and n is 0 or 2”. Compound #111 would only be encompassed by the generic formula of the compounds per se when n is 1. For these reasons, the specification does not provide a clear method of resolving the issue while avoiding new matter.
(2 of 2) Claims 25 and 28 are further rejected as indefinite based on the provision “when X is a –CR1bR1b’ unit, and n is 0 or 2, then…”. It is unclear if when X is a –CR1bR1b’ unit whether n can be 1. Claim 25 does not provide separate definitions for the R1 variables and therefore if n can be 1 when X is a –CR1bR1b’ unit then the definitions of the variables R1 variables would be undefined for this embodiment. The explicit language of the provision would appear to encompass the possibility that X could be a –CR1bR1b’ unit and n might not be 0 or 2. Accordingly, claims 25 and 28 are rejected as indefinite since the claim does not provide definitions for the R1 variables when X is a –CR1bR1b’ unit and n is 1. If Applicant intends for the scope of claim 25 to only encompass embodiments where n is 0 or 2 when X is a –CR1bR1b’ unit, then the 1bR1b’ unit, then n is 0 or 2, and…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 2) Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agola et al. ACS Chem. Biol. 2012, 7, 1095-1108.
Agola et al. teach the following compound on page 1105:

    PNG
    media_image2.png
    223
    349
    media_image2.png
    Greyscale
.
The compound above reads on the variables of the instant claim 25 where n is 1, X is O, R1a, R1a’, R1d’ and R1d are hydrogen, R1c and R1c’ are methyl, R2 is –COOH, and R3 is C1 alkyl substituted by a 6 membered ring (aryl). Regarding instant claim 28, the prior art teaches biological testing on page 1097 as part of Table 2 where the testing would have involved mixtures with water, which is an acceptable pharmaceutical excipient

(2 of 2) Claim(s) 25, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 817029. Created July 8, 2005; Retrieved February 9, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/817029, alone and as evidenced by National Center for Biotechnology Information (2022). PubChem Bioassay Record for AID 1030, Source: National Center for Advancing Translational Sciences (NCATS). Deposited January 11, 2008; Retrieved February 9, 2022 from https://pubchem.ncbi.nlm.nih.gov/bioassay/1030.
PubChem CID 817029 is drawn to 2-Benzamido-5,5-dimethyl-4,7-dihydrothieno[2,3-c]pyran-3-carboxylic acid, which is recited in claim 26 as Compound #116. Regarding instant claim 28, Table 8 of the CID record teaches that the compound was tested in BioAssay AID 1030 (the evidentiary reference cited above) where the testing involved mixtures with water, which is an acceptable pharmaceutical excipient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of copending Application No. 16/967,746 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recites subject matter that anticipates the instant claims. For instance, claim 25 of the copending case recites compounds as found in Table A of the copending case. The various species recited in the copending case read on the instant claims where, for example, compound #37 of the copending case reads on the variables of the 1bR1b’, R1b, R1b’, R1c’ and R1c are hydrogen, R1d and R1d’ are methyl, R2 is –COOH, and R3 is aryl. Regarding instant claim 28, claim 28 of the copending case recited an analogous composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626